USCA11 Case: 22-10215      Date Filed: 09/29/2022   Page: 1 of 6




                                           [DO NOT PUBLISH]
                            In the
         United States Court of Appeals
                 For the Eleventh Circuit

                   ____________________

                         No. 22-10215
                   Non-Argument Calendar
                   ____________________

KENNETH MACE,
                                              Plaintiff-Appellant,
versus
M&T BANK,


                                            Defendant-Appellee.


                   ____________________

          Appeal from the United States District Court
               for the Middle District of Florida
           D.C. Docket No. 2:20-cv-00591-JLB-NPM
                   ____________________
USCA11 Case: 22-10215         Date Filed: 09/29/2022    Page: 2 of 6




2                      Opinion of the Court                 22-10215


Before WILLIAM PRYOR, Chief Judge, LUCK, and LAGOA, Circuit
Judges.
PER CURIAM:
       Kenneth Mace appeals the summary judgment in favor of
M&T Bank and against his amended complaint of negligence and
unjust enrichment. Mace alleged that, during his successful appeal
of a foreclosure sale and transfer of legal title to M&T, it allowed
his property to fall into disrepair. The district court ruled that M&T
was not liable for disrepair that occurred while it held title to the
property, which was damaged by Mace’s tenants and by vandals.
Alternatively, the district court ruled that M&T was not negligent
in maintaining the property when it was unoccupied and that the
bank was not unjustly enriched while in possession of the property.
We affirm.
        In 2006, Mace obtained a $480,000 loan secured by a mort-
gage for 15250 Cemetery Road in Fort Myers, Florida. After Mace
defaulted on the loan, M&T, as successor to the loan agreement,
initiated foreclosure proceedings.
      In July 2016, M&T obtained a final judgment in its favor.
The bank promptly began regular inspections and maintenance of
the property. Mace, who had tenants on the property, moved to
cancel the judgment and stay the foreclosure sale. On August 26,
2016, M&T bought Mace’s property at a foreclosure sale. On
USCA11 Case: 22-10215        Date Filed: 09/29/2022     Page: 3 of 6




22-10215               Opinion of the Court                        3

September 7, 2016, M&T received a certificate of title to the prop-
erty and immediately registered the certificate.
       M&T did not remove tenants from the property because of
the disputed ownership. Inspections in July and August of 2016 re-
vealed that the property was occupied, secured, and in good con-
dition with the yard being maintained. On May 9, 2017, M&T
learned that the property was vacant, and the following day the
bank had the grass cut and the house secured. In June 2017, M&T
learned that the interior of the house was in fair condition, had its
locks rekeyed, its plumbing prepared for the winter, and a refriger-
ator in bad condition removed. Later, M&T paid contractors to re-
move debris in the yard, including storm damage to trees on the
property.
        In the fall of 2018, M&T learned of squatters on the property
and posted notice of its ownership. On November 28, 2018, M&T
recorded that Mace reported he was renting the property, and after
a deputy spoke with a resident who produced what appeared to be
a legitimate lease, M&T suspended its lawn maintenance service.
      In May 2019, the property was vacant, unsecured, and not
maintained. M&T had the doors rekeyed, removed personalty, and
cleaned up the property. In late June, the property was occupied
and the lock set had been changed. As of October 31, 2019, the
property was still occupied and maintained.
      On February 12, 2020, because the property was vacant and
secured, M&T had doors rekeyed and requested an inspection. On
USCA11 Case: 22-10215         Date Filed: 09/29/2022    Page: 4 of 6




4                      Opinion of the Court                 22-10215

February 28, 2020, M&T received notice of a code violation, and it
learned in early March that 13 people had been living on the prop-
erty, which had been damaged and its electricity tapped. The City
declared the property unsafe, but M&T requested bids to have the
property repaired, had its demolition postponed, continued its
cleanup, and deferred its inspection until mid-April.
        On March 25, 2020, a Florida appellate court reversed the
judgment in favor of M&T on the ground it failed to prove it
mailed the Maces a default notice 30 days before filing suit for fore-
closure. Mace v. M&T Bank, 292 So. 3d 1215 (Fla. Dist. Ct. App.
2020). On April 6, 2020, M&T received notice of the judgment. On
April 21, 2020, and May 26, 2020, the state court entered orders va-
cating its judgment of forfeiture, the foreclosure sale, and the cer-
tificate of title to M&T.
        Mace filed a complaint against M&T in a state court for neg-
ligence, unjust enrichment, conversion, and malicious prosecution.
M&T removed the action to federal court, 28 U.S.C. § 1332, and
then moved to dismiss the complaint. The district court denied the
motion to dismiss Mace’s claims of negligence and unjust enrich-
ment, granted the motion to dismiss Mace’s claim of malicious
prosecution, and gave Mace leave to file an amended complaint.
Mace voluntarily dismissed his claim of conversion. The district
court dismissed Mace’s claim of malicious prosecution after he
failed to amend his complaint.
      After discovery, M&T moved for summary judgment,
which the district court granted. The district court ruled the “state
USCA11 Case: 22-10215          Date Filed: 09/29/2022      Page: 5 of 6




22-10215                Opinion of the Court                           5

court judgment and certificate of title [held by M&T] constitute[d]
a defense to Mr. Mace’s negligence [and unjust enrichment]
claim[s].” Alternatively, “as to negligence, [the district court ruled
that] Mr. Mace [had] not established any duty that was breached
and M&T [was] not liable for the intervening acts of third parties.”
“[A]s for the unjust enrichment claim, [the district court ruled that]
any benefit relating to ownership of the property [had] been re-
turned to Mr. Mace, and he [had] not identified any other benefit
conferred to M&T.”
        The district court did not err by entering summary judg-
ment in favor of M&T, which we review de novo, Virgilio v.
Ryland Grp., Inc., 680 F.3d 1329, 1334 (11th Cir. 2012). Mace never
disputed that M&T had presumptive legal title to the property dur-
ing the time that Mace alleged M&T had been negligent and un-
justly enriched. In Florida, possession of a presumptively valid title
to property serves as a complete defense to liability for damages
related to the property. Laird v. Vogel, 334 So. 2d 650, 651 (Fla.
Dist. Ct. App. 1976). And a judgment, though voidable because of
an error that later results in its vacatur, is valid until it is vacated.
Id. In Laird, the court held that a homeowner did “not have an ac-
tion against [her attorney and a tax sale purchaser] for [evicting the
homeowner and removing her possessions from the house because
the purchaser was] . . . proceeding under a presumptively valid tax
deed.” Id. at 650–61. We see no distinction between Mace, who
successfully challenged the foreclosure on and sale of his property,
and the homeowner in Laird, who prevailed on her argument that
USCA11 Case: 22-10215       Date Filed: 09/29/2022   Page: 6 of 6




6                     Opinion of the Court               22-10215

the tax sale of her home was illegal. Although Mace did not de-
mand restitution, he nonetheless had the property returned to him.
See Sundie v. Haren, 253 So. 2d 857, 858 (Fla. 1971) (“A party
against whom an erroneous judgment has been made is entitled
upon reversal to have his property restored to him by his adver-
sary.”). M&T was “entitled to judgment as a matter of law.” See
Fed. R. Civ. P. 56(a).
      We AFFIRM the summary judgment in favor of M&T Bank.